DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-21 are pending.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/650,407, filed on 03/25/2020. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/30/3030 and 01/07/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 13-19 and 20-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10.798,675. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims contain the same subject matter with some minor wordings.
Claim 1 of the US Patent discloses all the limitations of claim 1 of the instant application.
Claim 1 of the US Patent discloses the limitation of claim 13 of the instant application.
Claim 2 of the US Patent discloses the limitation of claim 14 of the instant application.
Claim 3 of the US Patent discloses the limitation of claim 15 of the instant application.
Claim 4 of the US Patent discloses the limitation of claim 16 of the instant application.
Claim 5 of the US Patent discloses the limitation of claim 17 of the instant application.
Claim 6 of the US Patent discloses the limitation of claim 18 of the instant application.
Claim 21 of the US Patent discloses the limitations of claim 20 of the instant application.
Claim 22 of the US Patent discloses the limitations of claim 21 of the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaasalainen et al., US 2019/0350028 in view of Shi et al., US 2018/0077728. 
Claim 1, Kaasalainen discloses a paging method, comprising: 
measuring, by a user equipment, synchronization signal blocks to obtain signal qualities of the synchronization signal blocks, wherein each synchronization signal block respectively corresponds to at least one of downlink beams, a random access channel resource, and / or a random access preamble ([0030] a user device 132 may measure each of a plurality of beams and determine a best or preferred downlink (DL) transmit beam/SS block that was applied by the BS 134.  For example, the user device may measure a signal strength, amplitude or other signal characteristic for each of the beam 
selecting, by the user equipment, suitable synchronization signal blocks from the synchronization signal blocks based on the signal qualities ([0030] the user device 132 may send a beam report to the BS 134 to indicate a best or preferred beam, or a best or preferred set of beams or the SS-block), and 
transmitting a random access channel (RACH) resource and / or the random access preamble corresponding to the suitable synchronization signal blocks ([0031] the user device may indicate to the BS a preferred beam by transmitted the random access preamble associated with such preferred DL transmit beam).  
But does not explicitly disclose,
wherein the signal qualities of the suitable synchronization signal blocks satisfies a first predetermined condition.
However, Kaasalainen also teaches ([0032] the BS 134 may send a contention resolution message, including the RNTI of the user device, that confirms that there was no collision between the random access preamble transmitted by user device 132 and the random access preamble transmitted by another user device (e.g., a collision may occur where two user devices transmit the same random access preamble), [0038] the UE that it should immediately perform beam tracking and indicate alternative preferred beam according to the beam tracking parameters (e.g., based on a default set of beam tracking parameters, such as an offset (or threshold) that the new preferred beam should be better than the old preferred beam)), hence a skilled artisan in the art would have recognized and to adapt it to arrive at the claimed invention.  

Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Kaasalainen invention with Shi invention to include the claimed limitation(s) so as the communication device can select a proper channel and/or beam that has a better transmission signal strength thereby improving system communications. 
Claim 2, Kaasalainen as modified discloses the method of claim 1, wherein the first predetermined condition includes a condition that the signal quality of each suitable synchronization signal block is greater than a predetermined threshold (Shi [0072] The wireless communication device may decode synchronization and reference signals to find the physical cell identity of each channel that has an RSSI greater than a threshold value).  Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Kaasalainen invention with Shi invention to include the claimed limitation(s) so as the communication device can select a proper channel and/or beam that has a better transmission signal strength thereby improving system communications. 
Claim 3, Kaasalainen as modified discloses the method of claim 2, 
wherein the first predetermined condition is locally stored in the user equipment (Shi [0072] the wireless communication device may tune to each supported LTE 
Claim 4, Kaasalainen as modified discloses the method of claim 1 wherein each of the synchronization signal blocks comprises a primary synchronization signal (PSS), a secondary synchronization signal (SSS), and a physical broadcast channel (PBCH) (Kaasalainen [0029] synchronization signals (SSs), beam-specific reference signals (RSs), Physical broadcast channel (PBCH), PBCH demodulation reference signals (PBCH-DMRS), Channel State Information Reference Signals (CSI-RS), Beam specific CSI-RS, Mobility Reference Signals (MRS) etc., may be transmitted by BS 134 for typically only one set of beams or for one SS block at a time.  In one example SS may comprise of Primary SS (PSS), Secondary SS (SSS) and additional SS), and each of the synchronization signal blocks corresponds to at least one downlink beam as well as the RACH resource (Kaasalainen [0031] a random access preamble(s) may be provided for each of a plurality of beams.  Thus, the user device may indicate to the BS a preferred beam by transmitted the random access preamble associated with such 
Claim 5, Kaasalainen as modified discloses the method of claim 4, wherein each of the synchronization signal blocks is transmitted on its corresponding downlink beam and associated with its corresponding RACH resource and / or preamble (Kaasalainen [0082] all the beams in the SS-block share the preamble space, with a different RACH preamble for each SS block or set of beams).  
Claim 6, Kaasalainen as modified discloses the method of claim 4, wherein different synchronization signal blocks correspond to different RACH resources and / or random access preambles (Kaasalainen [0082] all the beams in the SS-block share the preamble space, with a different RACH preamble for each SS block or set of beams), and the downlink beams corresponding to different synchronization signal blocks in the same direction (Kaasalainen [0070] the BS/NB has a way to determine where (to which beam direction(s)) it should send the Random Access Response/RAR [0080] the UE indicates whether it is still in the same beam direction the NW scheduled the allocation) or in different directions.    
Claim 7, Kaasalainen as modified discloses the method of claim 1, wherein the user equipment is in RRC_IDLE or RRC_INACTIVE state (Kaasalainen [0075] The idea is to enable beam tracking/management during the RRC Connection Establishment/Resume/Re-activation after the UE has received Contention Resolution message (message 4) alone without connection response (e.g., RRC connection setup message)).  

Claim 20, see claim 1 for the rejection, Kaasalainen discloses ([fig 5]) a paging device, comprising a processor ([fig 5] processor) and a communication circuit ([fig 5] RF transceiver), wherein the processor is connected to the communication circuit ([fig 5] processor, RF transceiver); and 
the processor is configured to execute instructions to implement operations comprising: 
measuring synchronization signal blocks to obtain signal qualities of the synchronization signal blocks, wherein each synchronization signal block respectively corresponds to at least one of downlink beams, a random access channel resource, and / or a random access preamble; 

transmitting a random access channel (RACH) resource and / or the random access preamble corresponding to the suitable synchronization signal blocks.  
Claim 21, see claim 1 for the rejection, Kaasalainen discloses ([fig 5] memory, [0097] a processor will receive instructions and data from a read-only memory or a random access memory or both) a non-transitory readable storage medium, having instructions stored therein, wherein the instructions are executable by a processor to perform operations comprising:  
measuring synchronization signal blocks to obtain signal qualities of the synchronization signal blocks, wherein each synchronization signal block respectively corresponds to at least one of downlink beams, a random access channel resource, and / or a random access preamble; 
selecting suitable synchronization signal blocks from the synchronization signal blocks based on the signal qualities, wherein the signal qualities of the suitable synchronization signal blocks satisfies a first predetermined condition; and 
transmitting a random access channel (RACH) resource and / or the random access preamble corresponding to the suitable synchronization signal blocks.
Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaasalainen et al., US 2019/0350028 and Shi et al., US 2018/0077728 in view of Yoon, 2017/0289935. 
Claim 9, Kaasalainen as modified discloses the method of claim 8, 

wherein the specified parameter comprises at least one of a priority and/or an index of the synchronization signal block.  
However, as Yoon discloses wherein the specified parameter comprises at least one of a priority and/or an index of the synchronization signal block ([0189] When a plurality of synchronization signals are received, the first UE determines the priority of the plurality of signals based on a root index of the received synchronization signal in operation S820).   
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Kaasalainen and Shi invention with Yoon invention to include the claimed limitation(s) so as the network can assist a mobile device finding and synchronizing with network in order to carry out effective communication with the network. 
Claim 10, Kaasalainen as modified discloses the method of claim 9, wherein the index of each synchronization signal block is utilized to distinguish different synchronization signal blocks from each other (Yoon [0190] the root indices are the same (e.g., a GNSS timing-based synchronization signal and an eNB timing-based synchronization signal may have the same root index value of 26), the priority may be determined based on an index sequence associated with a binary sequence of an SSSS).  Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Kaasalainen and Shi invention with Yoon invention to include the claimed limitation(s) so as the mobile device determining a priority order of the first synchronization signal and the second . 
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaasalainen et al., US 2019/0350028 and Shi et al., US 2018/0077728 in view of Reial et al., US 2019/0069271. 
Claim 11, Kaasalainen as modified discloses the method of claim 1, 
but Kaasalainen and Shi invention is silent on, 
wherein the measuring step, the selecting step and the transmitting step are periodically performed.  
However, as Reial discloses wherein the measuring step, the selecting step and the transmitting step are periodically performed ([0005] FIG. 2 illustrates a possible approach for transmitting SSBs—in the illustrated example, the SSB is transmitted periodically, in this case every 20 milliseconds, [0038] the wireless device has no established radio connection with the network but periodically activates receiver circuitry to monitor for and receive synchronization signals).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Kaasalainen and Shi invention with Reial invention to include the claimed limitation(s) so as to allow the mobile device in idle state to monitor and to receive synchronization signals, system information, and/or paging messages periodically in order to connect with the network as necessary. 
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaasalainen et al., US 2019/0350028 and Shi et al., US 2018/0077728 in view of Jiang et al., US 2019/0313345 (Cont. of Application PCT/CN2017/097220 filed on Aug. 11, 2017). 
Claim 12, Kaasalainen as modified discloses the method of claim 1, further comprising: 
but Kaasalainen and Shi invention is silent on,
transmitting the RACH resource and / or the random access preamble corresponding to a target synchronization signal block, wherein the target synchronization signal block is selected from the suitable synchronization signal blocks depending on a specified parameter of the target synchronization signal block satisfying a second predetermined condition.  
However, as Jiang discloses transmitting the RACH resource and / or the random access preamble ([0118] transmitting the preamble) corresponding to a target synchronization signal block, wherein the target synchronization signal block is selected from the suitable synchronization signal blocks depending on a specified parameter of the target synchronization signal block satisfying a second predetermined condition ([0120] the UE will select a new SS/PBCH block to transmit the preamble only when the predetermined condition is satisfied).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Kaasalainen and Shi invention with Jiang invention to include the claimed limitation(s) so as to allow the . 
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaasalainen et al., US 2019/0350028 and Shi et al., US 2018/0077728 in view of Islam et al., US 2017/0353256. 
Claim 19, Kaasalainen as modified discloses the method of claim 1, 
but Kaasalainen and Shi invention is silent on,
wherein the signal qualities of the synchronization signal blocks measured by different user equipments are different.  
However, as Islam discloses wherein the signal qualities of the synchronization signal blocks measured by different user equipments are different (fig 1, [0004] enables different wireless devices to communicate on a municipal, national, regional, and even global level. [0125] measuring an RSRP or other beam quality measurements, and estimating channel for one or more beams. [0134] the base station may process a plurality of synchronization signals by performing TDM of at least one first synchronization signal of a plurality of first synchronization signals of different types and at least one second synchronization signal of the plurality of second synchronization signals of different types).  Hence, at any given time, the base station processes different types synchronization signals and serves more than one type user equipment. Therefore, different user equipment would have received different synchronization blocks with different quality measurements, hence  wherein the signal qualities of the synchronization signal blocks measured by different user equipments are different as claimed.   
. 

Allowable Subject Matter
Claims 13-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 13, the method of claim 12 further comprising: 
transmitting a paging response message to a base station utilizing the random access channel (RACH) resource and / or the random access preamble corresponding to the suitable synchronization signal blocks, 
wherein the paging response message is configured to instruct the base station to transmit the paging message utilizing the downlink beam corresponding to the target synchronization signal block  
Claim 14, the method of claim 12, wherein the specified parameter comprises at least one of a priority and an index of the synchronization signal block, and the second predetermined condition comprises a condition that one suitable synchronization signal block with the smallest index from the suitable synchronization signal blocks with the highest priority is selected as the target synchronization signal block.  

Claim 16, the method of claim 12, wherein the specified parameter comprises at least one of a priority and an index of the synchronization signal block, and the second predetermined condition comprises a condition that one suitable synchronization signal block with the smallest index from suitable synchronization signal blocks with the lowest priority is selected as the target synchronization signal block.  
Claim 17, the method of claim 12, wherein the specified parameter comprises at least one of a priority and an index of the synchronization signal block, and the second predetermined condition comprises a condition that one suitable synchronization signal block with the greatest index from suitable synchronization signal blocks with the lowest priority is selected as the target synchronization signal block.  
Claim 18, the method of claim 12, wherein the specified parameter comprises at least one of a priority and an index of the synchronization signal block, and the second predetermined condition comprises a condition that one suitable synchronization signal block with the smallest index or the greatest index is selected as the target synchronization signal block.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH NGUYEN whose telephone number is (571)270-3196.  The examiner can normally be reached on 8:00AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.